Harrison, J.
The plaintiff, for herself and her minor child, commenced this action in the district court of Saline county against the defendants William Tippey and George W. Schram as retail liquor dealers in the village of De Witt, in said county, and the other defendants as sureties upon bonds given -when licenses were granted to the dealers to engage in the liquor business, to recover damages for the death of the husband .and father, alleged to have resulted from drinking intoxi*343eating liquors obtained in the saloons of the principal defendants. The answers filed were general denials. After issues joined, a trial was had before the court and a jury, which resulted in a verdict and judgment in favor of the plaintiffs against the two saloon-keepers afld a judgment of dismissal of the action as respects the defendants, the bondsmen. It appears that during the trial the plaintiff -offered the bonds in evidence and that they were objected to on behalf of the sureties “ as incompetent, immaterial, and irrelevant and not admissible under the pleadings, not binding upon the sureties, not being a statutory bond, not being the bond declared upon in the petition in this -case, and not such a bond upon which an action of this kind can be predicated and founded.” This objection was sustained and the bonds excluded from the evidence. This action of the trial court, it is alleged by counsel for plaintiff, was erroneous, and it is the only reason assigned and urged as sufficient to secure a reversal of the judgment of the lower court. The bonds in question were executed to the state, each in the sum of $5,000, and each contained a recital of the granting of a license to sell liquors, and stated where the business was to be conducted and the length of time it was to continue under the present license and bond, and also contained the following conditions: Now, if the above bounden * * * shall not, during the continuance of said license, keep a disorderly house, ****** and shap pay an damages, fines, and forfeitures that may be adjudged against said * * *, under the provisions of chapter 61 of the General Statutes of the state of Nebraska passed at the sixteenth legislative assembly, and approved February 28, 1887, then, in such case, the above obligation to be void, otherwise in full force and effect.” The bonds did not differ except in the names of the principal and sureties and some other unessential particulars.
Section 6 of chapter -50 of the Compiled Statutes, gen*344erally known and referred to as the “Slocumb Law,” provides that the bond of a retail liquor dealer shall stipulate “that he will not violate any of the provisions of this act; and that he will pay all damages, fines, and penalties and foffeitures which may be adjudged against him under the provisions of this act.” It is stated by counsel that the trial court sustained the objection to the introduction of the bonds in evidence on the ground that the statement, in the condition of each of them, “shall pay all damages, fines, and forfeitures that may be adjudged against said * * *, under the provisions of chapter 61 of the General Statutes of the state of Nebraska passed at the sixteenth legislative assembly, and approved February 28, 1887,” did not refer to, or was not a designation of, the provisions of the act in regard to the sale of intoxicating liquors, and hence the bonds were nugatory. To determine whether the description in the condition of the bonds in question was sufficient and referred to the so-called “Slocumb Law” it will be necessary to examine a portion of the record history of its enactment and publication, etc. It seems proper here to first direct attention to the manner in which such of the record of the enactment of laws and their publication, as will be noticed in our opinion, are authorized to be and are made. In section 24 of article 3 of the constitution is the following statement: “All laws shall be published in book form within sixty days after the adjournment of each session, and distributed among the several counties in such mauner as the legislature may provide;” and among the duties of the secretary of state is “to print and supervise the distribution of the laws and journals, and keep an account thereof;” also, “in the publication of the laws of this state * * * the secretary of state shall cause to be published in each volume a general certificate to the effect that the same as contained in such volume are true copies of the laws and resolutions of the legislature, as the case may be, on file in his office” (Com*345piled Statutes, 1893, ch. 83, art. 2, sec. 4); and in section 14 of chapter 68, Compiled Statutes, 1893, under the head of “ Printing,” we find the following: “It shall be the duty of the secretary of state to classify and arrange for publication the laws, joint resolutions, and memorials passed at each session, and to. make out a full index and marginal notes to the laws as fast as shall be necessary. The signatures of the speaker of the house, president of the senate, and governor shall not be printed at the end of each law and chapter, but only at the end of the volume. The date of approval by the governor shall be affixed to each law.” The foregoing, and other provisions of our laws not particularly alluded to, fully authorize the preparation in book form, arranged in appropriate chapters and properly indexed, and the publication and distribution of all laws passed at any session of the. legislature. In a volume of the Laws of Nebraska, 1881, page 270, being the laws passed by the legislative assembly of this state at its sixteenth session, and duly certified by the secretary of state, under page heading “ General Laws,” is “ Chapter 61,” which contains our present “liquor law” and the one under the provisions of which licenses to sell intoxicants were obtained by the two principal defendants in this action and the bonds in question were executed, and it further appears that it was approved February 28, 1881. It seems quite clear that the statement in the bonds, “under the provisions of chapter 61 of the General Statutes of the state of Nebraska passed at the sixteenth legislative assembly, and approved February 28, 1887,” pointed directly to the chapter 61 of the general laws passed by the legislature at its sixteenth session, in the volume of such laws, published and authenticated by the duly authorized officer of the state, and this being the liquor law, the description was sufficient. The fact that in the bonds the year in the date of approval was given as 1887 when it should have been, to be correct, 1881, we do not deem of particular moment, *346as we do not consider it such an essential or governing portion of the reference to the law under which the damages, if any, accruing to any persons by virtue of the bonds were to be adjudged, that its lack of correctness renders the bonds invalid. The law was fully and correctly indicated without it, and it may be rejected as surplusage without materially changing the completeness of the allusion in the conditions of the bonds to the law, the provisions of which were to be covered. Nor does it, we think, when read in connection with the other portions of the statement, tend to mislead the reader in respect to the particular law to which it is its purpose to direct attention. Eeturning to a consideration of some other statements of the conditions of the bonds, it is true that when we speak of the “ Ee~ vised Statutes” we usually mean the volume published in 1866, and the volume published in 1873 we call the “ General Statutes,” and the later publications are known either as the “Compiled Statutes,” or the “Consolidated Statutes,” and the volumes published under the direction and as arranged by the secretary of state are ordinarily called “ Session Laws,” yet the reference to laws or statutes in the bonds was not to “ General Statutes” in the sense of the volume published in 1873, or the “ Compiled Statutes,” but unmistakably to the “General Statutes” (which we may read general laws, as the word “statutes” means laws and is here plainly used in such sense) passed at the sixteenth legislative assembly, this portion of the statement limiting that in regard to general laws to the ones enacted at the particular session of the legislative body stated, and chapter 61 proving to be a chapter of an authorized arrangement and publication of the general laws passed at the designated session of the legislature and to be the Slocumb law, orliquor law, the conclusion, it seems to us, must be that the description of the law in the conditions of the bonds, the provisions of which were to be covered by the bonds, was clear and complete and the bonds were valid, *347and the action of the trial court, by which they were excluded from the evidence for the reason stated, was erroneous and the judgment of dismissal of the case as to the bondsmen, which followed, must be
Reversed.